Stephens, J.
1. The constitutional provision prohibiting damage to private property for public use without just compensation does not afford any right to compensation to a person who has suffered incidental damage resulting from the improper and negligent performance by public officials of an act authorized by law. And in this State one who has suffered damage of this character must establish his right to recover by some statutory authority, either express or implied. , Civil Code (1910), § 384.
2. There- being no statutory authority authorizing an owner of cattle to recover against a county for damage sustained as a result of the death of the cattle, caused by negligence of county officials when dipping the cattle for the purpose of tick eradication as provided .by law, the owner has no right to recover against the county for •such damage.
3. The petition was properly dismissed on demurrer.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.